J-S73005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON HOOVER SENSENIG                      :
                                               :
                       Appellant               :     No. 939 MDA 2019

          Appeal from the Judgment of Sentence Entered May 8, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0000071-2017


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                          FILED: OCTOBER 30, 2020

        Appellant, Jason Hoover Sensenig, appeals from the judgment of

sentence entered following his conviction of indecent assault of a person less

than thirteen years of age.1 We affirm in part and vacate in part.

        The trial court set forth the relevant history of this case as follows:

               The underlying facts, as acknowledged by [Appellant], are
        that between January 1, 2010 and December 31, 2011,
        [Appellant], who was between the ages of fifteen (15) and
        seventeen (17), touched the vagina of the victim, who was
        between the ages of ten (10) and twelve (12).1 The victim did not
        disclose the sexual assault until 2016 and charges were not filed
        until [Appellant] was over the age of twenty-one (21).2 On May
        23, 2017, [Appellant] pled guilty to indecent assault of a person
        less than thirteen (13) years of age.3 Sentencing was deferred
        pending an assessment by the Sexual Offender’s Assessment
        Board, which determined that [Appellant] was not a sexually
        violent predator.4 Pursuant to the negotiated plea agreement,
        [Appellant] was sentenced on September 14, 2017 to a split-
____________________________________________


1   18 Pa.C.S. § 3126(a)(7).
J-S73005-19


     sentence of six (6) to twenty-three (23) months of house arrest
     and a consecutive three (3) years of probation.5 [Appellant] was
     initially directed to comply with the lifetime reporting
     requirements applicable pursuant to the Sex Offender Registration
     and Notification Act (“SORNA”).6 Following the filing of a post-
     sentence motion, [Appellant] was resentenced on November 30,
     2017 to a ten (10) year registration period, which was the
     registration period applicable at the time he committed the
     offense, and the reporting requirements applicable pursuant to
     Megan’s Law II.7

           1 N.T. Guilty Plea, 05/23/17, p. 6; N.T. Re-Sentencing,
           11/30/17, p. 2.
           2 See, Brief in Opp. To Def.’s Mot. to Order No

           Registration Pursuant to 42 PA.C.S. § 97.9910 ET.
           SEQ., 06/14/17, § I.
           3 N.T. Guilty Plea, 05/23/17, p. 3.
           4 N.T. Guilty Plea, 05/23/17, p. 2; N.T. Sentencing,

           09/14/17, p. 2.
           5 N.T. Sentencing, 09/14/17, pp. 4-5.
           6 N.T. Sentencing, 09/14/17, pp. 5-8.
           7 N.T. Re-Sentencing, 11/30/17, pp. 2-3; Opinion,

           10/30/17, pp. 2-3.

            [Appellant] filed a direct appeal. On October 22, 2018, the
     Superior Court of Pennsylvania vacated the imposition of Megan’s
     Law III registration and reporting requirements, despite
     [Appellant] never having been sentenced to such, and remanded
     for a determination as to what, if any, registration provisions apply
     in this case.8 Therefore, on May 8, 2019, [Appellant] was again
     resentenced and directed to comply with the sex offender
     registration and reporting requirements currently applicable to
     [Appellant] pursuant to [SORNA II,] the Act of June 12, 2018, P.L.
     1952, No. 29 (now codified at 42 Pa.C.S.A. §§ 9791-9799.70).9

           8   See, Memorandum, 141 MDA 2018, 10/22/18.
           9   N.T. 5/8/19, pp. 10, 13.

           [Appellant] filed a post-sentence motion on May 10, 2019,
     which was denied by Order dated June 4, 2019. [Appellant] filed
     the instant notice of appeal on June 7, 2019.




                                     -2-
J-S73005-19


Trial Court Opinion, 8/30/19, at 1-3.      Both Appellant and the trial court

complied with Pa.R.A.P. 1925. We observe that the Commonwealth declined

to file a brief in this matter.

      Appellant presents the following issues for our review:

      A. WHETHER THE IMPOSITION OF THE TEN YEAR REPORTING AND
      REGISTRATION REQUIREMENTS OF 42 Pa.C.S.A. §9799.51 UPON
      THIS DEFENDANT WHO COMMITTED THE PREDICATE OFFENSE
      WHEN HE WAS LESS THAN 18 YEARS OF AGE WAS
      UNCONSTITUTIONAL SINCE IT VIOLATED HIS DUE PROCESS
      RIGHTS BY RELYING ON AN IRREBUTTABLE PRESUMPTION?

      B. WHETHER REQUIRING THE DEFENDANT TO REPORT AND
      REGISTER PURSUANT TO 42 Pa.C.S. §9799.51 WHEN HE WOULD
      NOT HAVE BEEN REQUIRED TO REPORT AND REGISTER IF
      ADJUDICATED DELINQUENT ESTABLISHED A CLASSIFICATION
      WHICH IS UNREASONABLE AND DENIES HIM THE EQUAL
      PROTECTION OF THE LAWS UNDER BOTH THE PENNSYLVANIA
      AND UNITED STATES CONSTITUTIONS?

      C. WHETHER REQUIRING THE DEFENDANT TO REPORT AND
      REGISTER PURSUANT TO 42 Pa.C.S.A. §9799.51 IS AN ILLEGAL
      AND UNCONSTITUTIONAL EX POST FACTO LAW?

Appellant’s Brief at 4 (verbatim).

      In his first issue, Appellant argues that the reporting and registration

requirements of SORNA II were unconstitutionally imposed upon him.

Appellant’s Brief at 12-15. Appellant contends that application of the SORNA

II registration requirements violates his due-process rights because, although

he was charged and convicted when he was an adult, he committed his crimes

while he was a juvenile. Id. We are constrained to agree.

      We note that “application of a statute is a question of law ... our

standard of review is plenary, [and] our standard of review is limited to a

                                     -3-
J-S73005-19


determination of whether the trial court committed an error of law.”

Commonwealth v. Baird, 856 A.2d 114, 115 (Pa. Super. 2004) (citation

omitted).   Thus, our review is non-deferential.   Commonwealth v. Lutz-

Morrison, 143 A.3d 891, 894 (Pa. 2016).

       Pennsylvania precedent establishes that a defendant cannot be required

to register as a sex offender if he was a juvenile at the time he committed his

offenses. Commonwealth v. Haines, 222 A.3d 756 (Pa. Super. 2019). In

Haines, the defendant was in her mid-twenties when she pled guilty to two

counts of indecent assault of a person less than thirteen years of age. Id.

Those charges related to incidents that occurred when the defendant was

between the ages of fourteen and fifteen. Id. The victim did not disclose the

assaults until the defendant was over the age of twenty-one. Id. Prior to

sentencing, the defendant filed a motion to bar the applicable registration

requirements, which the trial court denied. Id. at 756-757. The court then

imposed an aggregate ten-year probationary term and required the defendant

to register “under a previous, unspecified version of Megan’s Law.” Id. at

757.

       On appeal, the defendant asserted that requiring her to register as a

sex offender for offenses she committed as a juvenile constituted cruel and

unusual punishment and, therefore, violated the due process clauses of both

the state and federal constitutions. Haines, 222 A.3d at 757. We agreed and

addressed the issue as follows:


                                     -4-
J-S73005-19


            In In re J.B., 630 Pa. 408, 107 A.3d 1 (2014), our Supreme
     Court addressed the issue of whether the imposition of lifetime
     registration requirements pursuant to SORNA on juvenile
     offenders adjudicated delinquent of certain crimes constituted a
     violation of juvenile offenders’ due process rights through the use
     of an irrebuttable presumption—the risk of reoffending. Id. at 14.
     We recognize that J.B. was decided before [Commonwealth v.
     Muniz, 164 A.3d 1189 (Pa. 2017)], which clearly holds that
     application of SORNA to sex offenders who committed their crimes
     prior to SORNA’s enactment constitutes an ex post facto violation.
     Muniz, 164 A.3d at 1223. The issue we now consider is whether
     J.B. applies to criminal defendants who committed their crimes as
     juveniles, but were convicted as adults. We hold that it does.

Haines, 222 A.3d at 757-758.

     The Haines Court then cited our Supreme Court’s conclusion in J.B.,

and explained why that rationale applied to the defendant:

            [In J.B., our Supreme Court] then went on to conclude that
     with respect to juveniles, “SORNA’s registration requirements
     improperly brand all juvenile offenders’ reputations with an
     indelible mark of a dangerous recidivist, even though the
     irrebuttable presumption linking adjudication of specified offenses
     with a high likelihood of recidivating is not ‘universally true.’”
     [J.B., 107 A.3d at 19] (citation omitted).

           Returning to the instant case, [the defendant] was 14 years
     of age at the time she committed the sexual offenses. Clearly,
     under J.B., had she been adjudicated delinquent at that time, no
     registration requirement would apply to her. [The defendant’s]
     subsequent conviction of the sexual offenses when she was an
     adult does not diminish the fact that she was a juvenile at the time
     of their commission, and because of that, she should not be held
     to an irrebuttable presumption of reoffending at age 26. J.B.
     requires us to analyze [the defendant’s] behavior at the time the
     offenses were committed. For these reasons, we find that the J.B.
     court’s holding should apply with equal weight to juvenile
     adjudications as well as to defendants convicted as adults for
     crimes committed as juveniles.

Haines, 222 A.3d at 759 (footnote omitted).


                                    -5-
J-S73005-19


       Here, Appellant was between the ages of fifteen and seventeen when he

committed the offense for which he was convicted.           As the defendant in

Haines, had Appellant been adjudicated delinquent at that time, no

registration requirements would have applied to him. Also like the defendant

in Haines, Appellant’s subsequent conviction of the sexual offense when he

was an adult does not diminish the fact that he was a juvenile when he

committed the offenses and, consequently, that he should not be held to an

irrebuttable presumption of reoffending as an adult.            Thus, we affirm

Appellant’s sentence of confinement and probation, and we vacate the portion

of Appellant’s judgment of sentence that required him to register as a sex

offender.2

       Judgment of sentence affirmed in part and vacated in part. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2020




____________________________________________


2In light of our disposition granting Appellant relief pursuant to his first issue,
we need not address his remaining issues.

                                           -6-